department of the treasury internal_revenue_service washington d c date cc dom fs it a uilc number release date internal_revenue_service national_office field_service_advice memorandum for deborah a butler assistant chief_counsel cc dom fs from subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend taxpayer fiscal_year fiscal_year fiscal_year fiscal_year x m n date date issues whether the service may terminate taxpayer’s lifo election in fiscal_year for failure to keep adequate_records as required by sec_1_472-2 whether taxpayer improperly changed its method_of_accounting in fiscal_year by altering its definition of items within its lifo_pool without the consent of the commissioner whether taxpayer improperly reconstructed its base_year costs for the ending inventory of its redefined items in fiscal_year conclusions the service may terminate taxpayer’s lifo election if the district_director determines that taxpayer failed to maintain sufficient accounting data to support its lifo calculations taxpayer changed its method_of_accounting when it adopted a new and more narrow definition of the items within its lifo_pool in fiscal_year because taxpayer did not secure the consent of the commissioner taxpayer improperly changed its method_of_accounting in fiscal_year because taxpayer improperly changed its method_of_accounting by altering its definition of items within its lifo_pool the issue of reconstruction of those items is moot however even if the newly defined items were in fact new items its reconstruction of base_year costs for all the items except pearls appears unreasonable facts taxpayer is an s_corporation engaged in the retail jewelry business in fiscal_year sec_3 and it operated x showrooms in which it sold precious and semi- precious stones diamonds rubies sapphire emeralds pearls and gold in forms such as rings pendants necklaces earrings brooches and other jewelry generally taxpayer's inventory represents a midrange of stones and jewelry in terms of quality and price precious and semiprecious stones are purchased from wholesale dealers generally in lots fashion mountings are purchased from manufacturers each precious and semi-precious stone is weighed and graded before becoming available for sale in a showroom stones are transferred to the manufacturer for mounting in a fashion jewelry piece such as a ring pendant or necklace in which case it is purchased by a customer with the stone included alternatively a customer may select a stone individually or a stone and a setting and have the stone mounted in the chosen piece of jewelry by taxpayer's staff taxpayer elected lifo in fiscal_year later taxpayer filed another election regarding the use of multiple pools in fiscal_year taxpayer requested a change in method_of_accounting for its lifo inventory taxpayer received permission to use the double extension method and have a single pool from that point through fiscal_year taxpayer consistently used a single pool with m of items with the lifo value computed by using the double extension method taxpayer’s lifo inventory_method was not examined by the service until the two years in suit fiscal_year sec_3 and from fiscal_year through fiscal_year the items in taxpayer’s single pool were generally composed of finished goods inventory such as ladies rings however diamonds and semi-precious stones were treated as items in the pool with a weight classification beginning with fiscal_year taxpayer began accounting for its items in a different fashion while there was still one pool there were now n of items a ten-fold increase the taxpayer accounted for the cost of each piece of jewelry in ending inventory by using three component parts the type of stone in the merchandise diamonds colored stones rubies sapphire emeralds and pearls the amount of gold in the merchandise and the difference of the first two over total costs of the merchandise labor costs and vendor profits taxpayer neither submitted nor received any approval to make such changes taxpayer claims the changes in items is a result in a change in its product mix ie different types of merchandise were added to its inventory and thus involves a change in facts for about a decade from fiscal_year until date taxpayer's accounting_records were manually prepared it kept inventory records by item purchased date of purchase and cost invoices were received for stones although taxpayer maintained its inventory records contemporaneously during the years it was on a manual system it no longer has available the inventory listings cards or invoices from this period beginning from date taxpayer instituted a computerized accounting system including an inventory function its inventory lines followed its prior practices although taxpayer no longer has invoices from date to fiscal_year it has computerized inventory records from this period in addition taxpayer has workpapers contemporaneously prepared by taxpayer's certified public accountants that were used in the course of preparing taxpayer's financial statements these consist of prepared schedules of the unit cost of ending inventory in the base_year and the total cost of ending inventory in the base_year these workpapers were prepared in fiscal_year when taxpayer was permitted to change its method_of_accounting and combine its historical lifo pools into one pool and recalculate base_year cost because of the ten-fold increase in items within its single pool taxpayer had many new items entering its lifo computations in fiscal_year taxpayer reconstructed the cost of these new items by going back to fiscal_year the base_year and comparing to current_year fiscal_year costs for gold and pearls taxpayer used third-party pricing information to create an index for diamonds and the colored stones an index was created using a combination of external and internal pricing information taxpayer computed base-year costs for its redefined inventory of diamonds by comparing the fiscal_year weighted average cost of diamonds to the fiscal_year weighted average cost to determine an index from this a base-year_cost for each new_item of diamonds was developed using this index and the current_year_cost of each item the taxpayer followed a similar procedure for colored stones it developed a weighted average index by comparing fiscal_year prices to fiscal_year prices with this index base_year costs for its new colored stone items was developed based on current_year costs reduced by this index as noted above base_year costs of pearls was determined using external pricing information from industry sources the agent has not challenged this index for the second component comprising taxpayer’s item accounting gold taxpayer constructed an index using the price of gold by weight for fiscal_year and comparing it to the price of gold by weight in fiscal_year with this index it determined the base_year cost of its gold items reducing current_year fiscal_year costs by the index an index for the final component labor and vendor markup was determined by using the bureau of labor statistics producer price index for jewelry from date to fiscal_year from this index an amount was subtracted for the gold component of jewelry using the gold index developed the remaining amount was then used as the net labor and vendor markup index applied to current_year fiscal_year costs to create a base_year the agent determined that the indexes except for pearls could not be verified because there was insufficient information presented to repeat the taxpayer's calculations and arrive at the same index values the agent thus recomputed base-year_cost for the new items for diamonds the agent relied on two industry sources that tracked the cost of diamonds debeers and the rappaport diamond report to determine an index for colored stones the agent relied on several published industry sources tracking prices of colored stones separately an index for emeralds rubies and sapphire respectively was determined the agent relied on published prices for refined gold in determining an index for gold and did not include any labor vendor margin law and analysis sec_446 provides that taxable_income shall be computed under the method_of_accounting on the basis of which the taxpayer regularly computes his income in keeping his books sec_446 which is an exception to that general_rule provides that if no method_of_accounting has been regularly used by the taxpayer or if the method used does not clearly reflect income the computation of taxable_income shall be made under such method as in the opinion of the secretary does clearly reflect income the commissioner’s determination with respect to clear_reflection_of_income is entitled to more than the usual presumption of correctness and the taxpayer bears a heavy burden of overcoming a determination that a method_of_accounting does not clearly reflect income 97_tc_120 whether a particular method_of_accounting clearly reflects income is a question of fact which must be decided on a case-by-case basis 78_tc_1029 the commissioner’s determination as to the proper method_of_accounting for inventory must be upheld unless shown to be plainly erroneous 281_us_264 hamilton industries t c pincite sec_1_446-1 provides in part that the term method_of_accounting includes not only the over-all method_of_accounting of the taxpayer but also the accounting treatment of any item sec_1_446-1 provides in part that a change in the method_of_accounting includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in such overall plan a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 provides that a change in method_of_accounting does not include a change in treatment resulting from a change in underlying fact however a change in the overall plan or system of identifying or valuing items in inventory is a change in method_of_accounting sec_1_446-1 hamilton industries t c pincite 101_tc_1 a change in the value of closing_inventory including a change in the treatment of items within a lifo_pool constitutes a change in method_of_accounting hamilton t c pincite sec_446 and sec_1_446-1 state that a taxpayer which changes its method_of_accounting on the basis of which it keeps its books must prior to changing to a different method secure the consent of the commissioner consent must be secured regardless of whether the method a taxpayer is changing is proper or permitted sec_1_446-1 commissioner v o liquidating corp 229_f2d_225 3d cir cert_denied 368_us_898 sec_472 provides in part for the election to use the last-in_first-out lifo inventory_valuation system in accordance with such regulations as the secretary may prescribe as necessary in order that the use of such method may clearly reflect income sec_1_472-2 provides in part that supplemental and detailed inventory records shall be maintained as will enable the district_director readily to verify the taxpayer's inventory computations as well as his compliance with the requirements of lifo sec_1_472-3 provides in part whether the use of lifo once adopted may be continued and the propriety of all computations incidental to the use of such method will be determined by the commissioner in connection with the examination of the taxpayer’s income_tax returns sec_1_472-5 provides in part that an election made to adopt and use the lifo inventory_method is irrevocable and the method once adopted shall be used in all subsequent tax years unless the use of another method is required by the commissioner sec_1_472-6 provides rules for how taxpayers are to change from the lifo inventory_method when they are required by the commissioner to discontinue the use of such method sec_1_472-8 provides in part for_the_use_of the dollar-value lifo_method which gauges changes in the dollars invested in a pool fluctuations may occur in quantities of various items within the pool and new items may be added and old items may disappear but all liquidations and increments of items in the pool shall be reflected only in terms of a net liquidation or increment for the pool as a whole sec_1_472-8 provides in part that items of inventory in the hands of retailers shall be placed into pools by major lines types or classes of goods in determining such groupings customary business classifications of the particular trade in which the taxpayer is engaged is an important consideration sec_1_472-8 provides in part that whether the number and composition of the pools used by the taxpayer is appropriate as well as the propriety of all computations incidental to the use of such pools will be determined in connection with the examination of the taxpayer’s income_tax return adequate_records must be maintained to support the base-year costs as well as the current- year unit cost for all items priced on the dollar-value lifo inventory_method the pool or pools selected must be used for the year of adoption and for all subsequent years unless a change is required by the commissioner in order to clearly reflect income sec_1_472-8 provides that under the double extension method a base-year costs must be ascertained for each item entering a pool for the first time subsequent to the beginning of the base_year in such a case the base-year unit cost shall be the current-year cost of that item unless the taxpayer is able to reconstruct or otherwise establish a different costs a new_item not in existence on the base date may be reconstructed by reasonable means a cost for a new_item in existence but not stocked by the taxpayer on the base date may be reconstructed using available data or records the reconstructed cost of a new_item must be established to the satisfaction of the commissioner revproc_79_23 1979_1_cb_564 provides examples of situations that warrant the disallowance or termination of a lifo election failure by the taxpayer to maintain adequate books_and_records with respect to its lifo inventory and all supporting computations is a ground for termination however termination in these situations is not automatic due to the discretionary authority in sec_472 and the underlying regulations revproc_79_23 also provides that termination is not warranted in some situations specifically where the selection by the taxpayer of a fewer or greater number of inventory pools than required by an examining agent and where the use of bls indexes in valuing lifo_inventories by a taxpayer who is not a department store are used lifo termination may be appropriate where a taxpayer fails to keep detailed inventory records and fails to compute its inventory using the specific lifo_method originally elected thus not properly developing its index percentage boecking v commissioner tcmemo_1993_497 recordkeeping the taxpayer argues that the accounting workpapers it has maintained suffice to meet the record-keeping requirement described above it argues that since the accountants had access to original books_and_records and used them to verify the taxpayer's lifo computations they are sufficient to verify the lifo computations the agent argues that he is unable to verify the taxpayer’s lifo calculations and computations because of the lack of original inventory records specifically the agent argues that the taxpayer should have retained invoices to verify its inventory sec_1_472-2 provides in part that supplemental and detailed inventory records shall be maintained as will enable the district_director readily to verify the taxpayer's inventory computations as well as his compliance with the requirements of lifo in revproc_79_23 the service announced that a failure to keep adequate books_and_records is grounds for termination of a taxpayer’s lifo election what records are adequate is a case by case determination we believe that adequate_records pertaining to lifo calculations requires that supporting accounting data invoices and records should be kept as appropriate failure to maintain all invoices since the first year of the lifo election is not by itself sufficient to terminate an election but failure to maintain original inventory records sufficient to enable the service to verify lifo calculations could fail the record keeping requirement and permit termination see boecking v commissioner tcmemo_1993_497 unauthorized accounting change the taxpayer argues that its item definition change in fiscal_year resulted from a change in underlying facts and is therefore not an unauthorized accounting change per sec_1_446-1 this change in facts was the substantial change in its product mix as it introduced less-expensive rings and diamonds into its inventory the agent argues there were no new items introduced into inventory merely a change in the degree to which certain items were carried in inventory this the agent argues is not a factual change related to taxpayer’s existing item definition the agent also believes that taxpayer’s previous definition of items was overly broad so that when it allegedly substituted less-expensive for more-expensive products the reduction in cost appears as deflation if taxpayer’s alleged change in mix had gone the other way it would have appeared as inflation to the taxpayer's advantage we agree with the agent taxpayer’s change from m of items to n of items was not merely the result of a change in inventory mix taxpayer added more quantity of less-expensive jewelry vis-a-vis more-expensive jewelry but it carried both items in fiscal_year and fiscal_year when it changed its method_of_accounting for lifo inventory taxpayer probably chose too few items in fiscal_year but it nonetheless had to abide by its choice and did so for some years until fiscal_year taxpayer broke out the components of its finished products and then broke down the quality of the gold and the quality of the diamonds pearls or colored stones but it always had high-end and low-end men’s rings for example by changing its definition of items within its pool taxpayer has changed the treatment of inventory which affects the timing of income a change in the overall plan or system of identifying or valuing items in inventory is a change in method_of_accounting sec_1_446-1 97_tc_120 101_tc_1 because this involves a change in method_of_accounting taxpayer needed the permission of the commissioner before it could make the change sec_446 sec_1_446-1 because taxpayer failed to secure the commissioner’s consent taxpayer is required to continue to use m of items within its pool as it has since fiscal_year when consent was last secured to change its lifo inventory reconstruction of items entering its pool in fiscal_year because it appears that taxpayer changed its method_of_accounting for items within its pool without the commissioner’s consent taxpayer should remain on its method as approved in fiscal_year accordingly taxpayer does not have any new items entering its pool in fiscal_year and thus the issue of reconstruction of the new items is mooted however assuming taxpayer could redefine its items in fiscal_year then a base-year_cost must be computed for each new_item sec_1 e iii the regulations provide that the taxpayer must reconstruct such cost to the satisfaction of the commissioner or the taxpayer must use a subsequent year's cost or if unavailable current year's cost if current_year_cost is used a price index of will be produced and no inflation will be eliminated from taxpayer's inventory while any reasonable method may be used for reconstruction such method must satisfy the commissioner the agent believes that taxpayer's base_year price reconstruction was unreasonable because the results were substantially inconsistent with published industry reports and indexes we agree with the agent that taxpayer’s reconstruction is not appropriate taxpayer accounted for the cost of each piece of jewelry in ending inventory by using three component parts the type of stone in the merchandise diamonds colored stones rubies sapphire emeralds and pearls the amount of gold in the merchandise and the difference of the first two over total costs of the merchandise labor costs and vendor profits we have problems with this approach in determining an index for labor costs and vendor profits taxpayer used the bureau of labor statistics producer price index for jewelry from date to fiscal_year from this index an amount was subtracted for the gold component of jewelry using the gold index developed the remaining amount was then used as the net labor and vendor markup index applied to current_year fiscal_year costs to create a base_year such an index is too derivative determined after washing out the costs of the stone and the gold in each piece of merchandise and then being aggregated for all merchandise as such the index is does not appear reasonable as for the type of stone component especially diamonds and colored stones taxpayer computed base-year costs for its redefined inventory by comparing the fiscal_year weighted average cost of diamonds and colored stones to the fiscal_year weighted average cost to determine an index from this a base-year_cost for each new_item of diamonds colored stones was developed using this index and the current_year_cost of each item this type of reconstruction also appears unreasonable taxpayer is determining an aggregate diamond index weighted average using prices in fiscal_year and comparing to fiscal_year from this aggregate inflation index taxpayer is applying that index to each type of diamond item in its inventory taxpayer must calculate a separate index for each item of inventory it cannot use an aggregated index for diamonds to apply to multiple diamond items likewise and perhaps worse taxpayer is apparently using an aggregate weighted average inflation index for colored stones and applying them to each colored stone item in its inventory an aggregate index based on costs of sapphires rubies and emeralds cannot be used to determine the base_year cost of a specific type of emerald or a specific type quality of sapphire taxpayer must calculate a separate index for each item of inventory each sapphire item each ruby and emerald item it cannot use an aggregated index for colored stones and apply that index to various items of sapphires rubies and emeralds for the second component comprising taxpayer’s item accounting gold taxpayer constructed an index using the price of gold by weight for fiscal_year and comparing it to the price of gold by weight in fiscal_year with this index it determined the base_year cost of its gold items reducing current_year fiscal_year costs by the index the agent relied on published prices for refined gold in determining an index for gold which also appears reasonable taxpayer’s reconstruction is unreasonable because assuming its index is adequate it is using that index for all its items of gold again each item must have a specific base-year_cost determined for it using an aggregate index for individual items is improper because taxpayer has not established that the reconstruction of its n of items of inventory in fiscal_year was reasonable the new items entering the inventory in fiscal_year should have an index of case development hazards and other considerations deborah a butler assistant chief_counsel by gerald m horan senior technician reviewer associate chief_counsel domestic
